IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                     NO. WR-61,445-02


                      EX PARTE IRVING ALVIN DAVIS, Applicant

                       ORDER PURSUANT TO TEXAS RULES OF
                         APPELLATE PROCEDURE RULE 9.10


       Per curiam.

                                          ORDER

       This cause is before this Court on application for writ of habeas corpus from trial

court case number 20010D06419-384-2 in the 384th District Court of El Paso County.

       The Clerk of this Court has discovered sensitive data in the record, namely:

personal identification information (juror questionaire). T EX. R. A PP. P. Rule 9.10(a).

Pursuant to Texas Rule of Appellate Procedure 9.10, the Clerk sought a ruling from the

Court and thereafter notified the parties. The Court now orders the Clerk of this Court to

redact or seal the discovered sensitive data from the records identified and listed below.

The Court further orders the trial court clerk, the clerk of the court of appeals, or any

entity or individual possessing the following documents to redact or seal the documents
                                                                      Rule 9.10 Order - 2

pursuant to this order:

       1.     Clerk record “Volume I” pages 405 and 407, received in this Court October
              14, 2013.

Delivered:    October 28, 2014

Do not publish